ALLOWABILITY NOTICE
Applicants filed an appeal brief received on 22 January 2021.
Claims 1-8 and 10-18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-8 and 10-18 are allowed.

The following is an examiner’s statement of reasons for allowance:

With respect to claim 1, the claim is allowable based on the claimed limitation(s):
determining that a number of the detected clusters exceeds a second threshold requiring that the detected clusters together constitute a predetermined percentage of a response length of the communication entity;
identifying, by the computing device, the communication entity as having a push communication pattern denoting that the communication entity is part of communication between the client device and the server device based on the determination that each of the number of the detected clusters have content lengths smaller than the first threshold and the determination that the number of the detected clusters exceed the second threshold.
The claim is deemed allowable because the cited prior art of record fails to disclose at least the detection that the number of clusters exceeds a second threshold requiring that the clusters constitute a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN L LIN whose telephone number is (571)270-7446.  The examiner can normally be reached on Monday through Friday 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






Sherman Lin
3/22/2021

/S. L./Examiner, Art Unit 2447                                                                                                                                                                                                        
/SURAJ M JOSHI/Primary Examiner, Art Unit 2447